          Case 1:19-cv-00977-ADA Document 524 Filed 05/07/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION




 VLSI TECHNOLOGY LLC,
                 Plaintiff,                       Lead Case: 1:19-cv-977-ADA


    v.
                                                  (Consolidated with Nos. 6:19-cv-254- ADA,
                                                  6:19-cv-255-ADA, 6:19-cv-256 ADA)
 INTEL CORPORATION,
                 Defendant.




                                 NOTICE OF COMPLIANCE

         Defendant Intel Corporation hereby provides notice to the Court that it has complied with

35 U.S.C. § 282 by serving its § 282 disclosure related to Case No. 19-cv-00256-ADA upon

Plaintiff’s counsel of record on May 7, 2021.
        Case 1:19-cv-00977-ADA Document 524 Filed 05/07/21 Page 2 of 2




  Dated: May 7, 2021                               Respectfully submitted,

                                                   /s/ J. Stephen Ravel
  OF COUNSEL:                                      J. Stephen Ravel
                                                   Texas State Bar No. 16584975
  William F. Lee (Pro Hac Vice)                    Kelly Ransom
  Louis W. Tompros (Pro Hac Vice)                  Texas State Bar No. 24109427
  Kate Saxton (Pro Hac Vice)                       KELLY HART & HALLMAN LLP
  WILMER CUTLER PICKERING HALE                     303 Colorado, Suite 2000
   & DORR LLP                                      Austin, Texas 78701
  60 State Street                                  Tel: (512) 495-6429
  Boston, Massachusetts 02109                      Email: steve.ravel@kellyhart.com
  Tel: (617) 526-6000                              Email: kelly.ransom@kellyhart.com
  Email: william.lee@wilmerhale.com
  Email: louis.tompros@wilmerhale.com              James E. Wren
  Email: kate.saxton@wilmerhale.com                Texas State Bar No. 22018200
                                                   1 Bear Place, Unit 97288
  Gregory H. Lantier (Pro Hac Vice)                Waco, Texas 76798
  Amanda L. Major (Pro Hac Vice)                   Tel: (254) 710-7670
  WILMER CUTLER PICKERING HALE                     Email: james.wren@baylor.edu
   & DORR LLP
  1875 Pennsylvania Avenue                         Harry L. Gillam, Jr.
  Washington DC 20006                              Texas State Bar No. 07921800
  Tel: (202) 663-6000                              GILLAM & SMITH, L.L.P.
  Email: gregory.lantier@wilmerhale.com            303 South Washington Avenue
  Email: amanda.major@wilmerhale.com               Marshall, Texas 75670
                                                   Tel: (903) 934-8450
                                                   Email: gil@gillamsmithlaw.com

                                                   Attorneys for Intel Corporation


                               CERTIFICATE OF SERVICE
      I hereby certify that, on May 7, 2021, all counsel of record are being served with a copy of

the foregoing document via the Court’s CM/ECF system in accordance with Local Rule CV-5.


                                                     /s/ J. Stephen Ravel
                                                     J. Stephen Ravel


                                               2
